DETAILED ACTION
Allowable Subject Matter
Claim(s) 1 – 13 and 15 - 20 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a computer-implemented method of intra predicting a block of a picture, the method comprising: for a sample of the block: obtaining a predicted sample value from one or more reference sample values by performing intra-prediction using a DC intra-prediction mode; multiplying the predicted sample value by a sample weighting factor to produce a weighted predicted sample value; adding an additional value to the weighted predicted sample value to produce a non-normalized predicted sample value; and normalizing the non-normalized predicted sample value by an arithmetic right shift;. However, the closest prior art does not teach wherein the sample weighting factor is ((2 « p) - wL - wT), wherein p is a parameter of the sample weighting factor, wL is a horizontal weighting factor, and wT is a vertical weighting factor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487